Citation Nr: 1807825	
Decision Date: 02/07/18    Archive Date: 02/20/18

DOCKET NO.  15-06 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.  

2.  Entitlement to service connection for a left knee disorder.  

3.  Entitlement to service connection for a right ankle disorder.  

4.  Entitlement to service connection for a left ankle disorder.  

5.  Entitlement to service connection for Sling palsy.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Peter S. Cameron, Attorney at Law


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1990 to April 1994.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

By correspondence dated August 2017, the Veteran's attorney canceled the Veteran's earlier request for a Board hearing in Washington, D.C., and asked that a videoconference hearing be scheduled instead.  The Board finds that good cause has been demonstrated in support of this request.

As both in-person hearings at the RO and videoconference hearings are scheduled by the RO, a remand is required to complete this action.  By this remand, the Board intimates no opinion, either legal or factual, as to any final determination warranted in this case.  The purpose of this remand is to afford the Veteran due process of law.  See 38 C.F.R. § 20.1304 (2016).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing with a Veterans Law Judge in accordance with his request.  The Veteran and his attorney should be notified in writing of the date, time, and location of the hearing, and after the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

